Title: To James Madison from John Gavino, 29 April 1803 (Abstract)
From: Gavino, John
To: Madison, James


29 April 1803, Gibraltar. No. 119. Has received no letter from JM since his no. 118 [4 Apr. 1803], reporting the arrival of two French ships with settlers for Louisiana who had observed two seventy-four-gun warships with five thousand Polish troops also bound there. Some French ships have passed from the east since then. “The Chesapeake went Home on the 6th: Inst. On the 7th. the Adams went for Italy with a Convoy of 7 sail of our Merchant Vessels. The Moorish Ship in question proceeded for Tunis the 10th. Inst: her Tripolin Papers were deposited by the Empr: agent in my office for 10 Days after she saild, then to be returnd him. Comodor Morris in the New York with the John Adams and Schor: Enterprize saild the 11th: Inst: for Malta and off Tripoly; I supplied his Squadron with about $40.000 against his Bills on the Hone: Secretary of the Navy and Leghorn.” Swedish admiral Cederström, who arrived at Málaga from Tripoli and is now at Tangier, said a Tripolitan corsair was out and six others almost ready for sea. He reported that the bey had declared war against the Netherlands and had ordered his cruisers to bring in all the Dutch ships they met, “as the time for Admiral De Winters promised Presents had Elapsed without their appearance.” Consul Wyk and Alcayde Hashash have gone to the emperor. Simpson is anxious to hear from JM and awaits the arrival of the gun carriages. “I now transmit you my accot. of Expenditure for last Year to relieve Distressd sick & hurt seamen with the Vouchers for same Amounting to $174:77 [not found] which with $99:91 amount the former Year sent you makes together $274:68 for which have this day Valued on you a[t] 20 days sight to my order, not doubting it will meet due honor.… I have Valued on you as this Consulage from the Cituation of the Place not being attached to any of our ministers abroad.” Gen. Sir Thomas Trigg has arrived to take command of the Gibraltar garrison.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 3 pp. Docketed by Wagner as received 9 May.



   
   A full transcription of this document has been added to the digital edition.

